Citation Nr: 0629482	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-23 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee.

2.  Entitlement to an increased rating for status post 
injuries to several digits of the left (minor) hand, 
currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Atlantic County Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel



INTRODUCTION

The veteran had active service from March 1952 to March 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of August 2002, which denied service connection for a right 
knee disorder, and April 2003, which denied an evaluation in 
excess of 10 percent for the veteran's left finger injuries.  

The issue of entitlement to an increased rating for status 
post injuries to several digits of the left (minor) hand, 
currently assigned a 10 percent evaluation, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran currently has residuals of an injury to the right 
knee in service, diagnosed as osteoarthritis.


CONCLUSION OF LAW

Osteoarthritis of the right knee was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable outcome of this appeal, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)) need not be discussed.  Likewise, the issue need 
not be referred to the RO for initial consideration, despite 
the submission of new evidence without waiver of RO 
consideration.  

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The veteran contends that he injured his right knee when he 
slipped on a wet deck while on active duty in the U.S. Navy.  
In essence, he has stated that he initially experienced 
swelling and aching.  After service, he experienced pain and 
swelling, and he developed arthritis.  He states that now, he 
has to use a brace, and suffers from severe knee pain.    

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, such as arthritis, if the disability was 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 
1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service medical records do not show any complaints of knee 
pain or abnormal findings pertaining to the knees.  The 
earliest post-service contemporaneous indication of a knee 
disorder is in a February 1983 statement from A. Khaleel, 
M.D., who wrote that in June 1982, he had examined the 
veteran's right knee, which revealed positive apprehension 
and McMurray's tests, and a lateral tracking patella, but no 
effusion and with intact ligaments.  VA records show that X-
rays of the right knee in April 1992 were normal, but X-rays 
of the right knee in July 1992 showed degenerative joint 
disease of the right knee.  Subsequent X-rays have continued 
to show degenerative joint disease in the right knee.  

Although in his April 1999 claim, the veteran indicated that 
his knee disability began in 1999, from the above evidence of 
degenerative joint disease prior to that date, and other 
evidence of record, it appears that this is the time at which 
the veteran believed that he was disabled due to the knee, in 
the sense that he felt unable to work, and not that he had no 
impairment at all prior to that date.  

On a VA examination in June 1999, range of motion in the 
right knee was from 5 to 120 degrees, as compared to 0 to 140 
degrees on the left.  There was mild increased valgus 
alignment, and mild laxity.  The examiner noted that the 
veteran had brought the report of an magnetic resonance 
imaging (MRI) scan, performed in February 1999, to the 
examination.  The MRI disclosed degeneration involving both 
menisci with a degenerative tear involving the posterior horn 
of the lateral meniscus.  

On a VA orthopedic examination in January 2002, the veteran 
reported that he had twisted the right knee in service.  
Since then, he had experienced pain in the knee with 
occasional buckling.  Arthroscopic surgery had been 
recommended about a year before the examination, but the 
veteran had declined, and a knee brace was prescribed.  On 
examination, he wore a brace on the right knee, and walked 
with a mild limp.  Range of motion as from 0 to 110 degrees, 
as compared to 0 to 145 degrees on the left.  The diagnosis 
was osteoarthritis of the right knee, "probably from an 
injury sustained in service."  

Subsequent records show the veteran has continued to complain 
of knee pain on occasion.  Thus, the veteran clearly has a 
current right knee disability, diagnosed as osteoarthritis.  
Additionally, the January 2002 VA examination provides 
uncontroverted medical evidence of a nexus to service.  The 
remaining question for consideration, therefore, is whether 
the right knee disability was shown in service.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  The lapse of many years 
between the veteran's separation from service and the first 
treatment for the claimed disorder is evidence against the 
claim.  See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Although he is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder, the January 2002 VA examination 
provided this opinion.  See Savage v. Gober, 10 Vet. App. 
488, 498 (1997).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

The length of time between service and the first post-service 
record of a knee disability weighs against the claim, as does 
the absence of any record in the service medical records.  
See Maxson, supra.  In general, these factors pose 
significant barriers in a case where the claim is filed many 
years after service.  However, the VA examination in January 
2001 resulted in a conclusion that the veteran's right knee 
degenerative joint disease was "probably" due to an in-
service injury; this is evidence that such an injury as 
described by the veteran is consistent with his current 
disability.  While the Board need not accept an opinion based 
solely on inaccurate or contradicted statements from the 
appellant, in this case, the appellant's statements are not 
contradicted, nor is there evidence that they are inaccurate.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  In this 
regard, the veteran has not specifically stated that he 
received medical treatment for his knee injury in service.  
Moreover, other injuries clearly shown in the service medical 
records were not shown on the separation examination report, 
so that report cannot be considered to weigh against the 
veteran's current statements of an in-service injury.  

The only evidence specifically probative of service onset in 
this case consists of the veteran's own statements.  The 
Board is charged with the duty to assess the credibility and 
weight given to evidence.  Klekar v. West, 12 Vet. App. 503, 
507 (1999).  In this case, the Board finds that the veteran's 
statements are decidedly credible.  His many statements 
located throughout the claims folder have been accurate in 
all areas in which verification is possible.  His accounts of 
the history of his knee disability, as well as other 
incidents reported in the file, have been remarkably 
consistent.  Although there are gaps in the medical evidence, 
there is no suggestion that the veteran has sought to avoid 
disclosing potentially relevant evidence which may be 
detrimental to his claim.  He has not filed other claims for 
service connection over the years, while omitting this claim.  
In addition, his recollection of the knee injury having 
occurred on board ship ties it to his military service, 
lending weight to his memory of the event.  There are no 
indications that the veteran's report of his in-service right 
knee injury is the product of a faulty memory or wishful 
thinking, or otherwise erroneous.  Thus, the Board finds the 
veteran's statements concerning his right knee injury to be 
credible.

Further, he is competent to report his in-service injury, and 
there is uncontradicted medical evidence of a nexus between 
this reported injury and currently shown degenerative joint 
disease.  Based on the foregoing, it is the Board's judgment 
that the evidence is in equipoise as to whether current 
degenerative joint disease of the right knee is due to an in-
service injury.  The benefit-of-the-doubt rule is therefore 
for application, and service connection is warranted.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for degenerative joint disease of the 
right knee is granted.


REMAND

With respect to the claim for an increased rating for the 
veteran's finger disability, the veteran has not had a VA 
examination of his finger disability since January 2002.  He 
states that the condition has continued to worsen, and, under 
these circumstances, he must be scheduled for a current 
examination.  

Moreover, although he is rated under Diagnostic Codes 5299-
7804, the only code cited in the statement of the case is 
Diagnostic Code 8515, pertaining to the medial nerve, and the 
file does not indicate that either Code 7804 (pertaining to 
scars) or any Diagnostic Code in the 5200's (pertaining to 
orthopedic disabilities; 5299 denotes an analogous rating) 
was considered.  In evaluating his claim, the RO must 
consider whether a higher rating is warranted under the 
criteria pertaining to Evaluation of Ankylosis or Limitation 
of Motion of Single or Multiple Digits of the Hand, contained 
in Diagnostic Codes 5216 - 5230.  In addition, rather than 
stating the disability as involving "several" digits, the 
RO must identify the specific fingers involved.  

Finally, additional evidence was received directly at the 
Board in October 2005, and again in July 2006.  The veteran 
did not waive RO consideration of the evidence, and in fact 
requested initial RO consideration of the new evidence.  
Accordingly, the RO must consider the claim in light of this 
evidence.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current manifestations and severity of 
his service-connected status post 
injuries to several digits of the left 
(minor) hand.  Specific findings should 
be made as to (1) the exact fingers 
involved; (2) the presence or absence of 
ankylosis, and, if present, a description 
of the ankylosis; (3) limitation of 
motion in the affected digits, to include 
the gap, in inches, between the fingertip 
and the proximal transverse crease of the 
hand and the range of motion, in degrees; 
and (4) the extent of functional loss due 
to pain.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary special studies or tests should 
be accomplished prior to the examination 
report.  
The examiner should provide a complete 
rationale for all conclusions.   

2.  Thereafter, review the claim for an 
increased rating for status post injuries 
to several digits of the left (minor) 
hand, currently assigned a 10 percent 
evaluation, in light of all evidence of 
record, including that received since the 
statement of the case, and with 
consideration of the rating criteria 
applicable to disabilities of the 
fingers, Diagnostic Codes 5216 - 5230.  
The rating should specify the digits 
involved in the service-connected 
disability.  If the claim is denied, 
furnish the veteran and his 
representative with a supplemental 
statement of the case, which summarizes 
the evidence received since the statement 
of the case, and includes the rating 
criteria for all potentially relevant 
Diagnostic Codes, in particular the 
applicable codes pertaining to fingers.  
Give them an opportunity to respond, 
before the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  However, the 
Board takes this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


